          Case 5:19-cv-05787-JMG Document 2 Filed 02/11/20 Page 1 of 1




                                 UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                   THE HOLMES BUILDING
                            101 LARRY HOLMES DRIVE, 4TH FLOOR
                                EASTON, PENNSYLVANIA 18042
                  CHAMBERS_OF_JUDGE_EDWARD_G_SMITH@PAED.USCOURTS.GOV
            CHAMBERS OF                                                      PHONE: (610) 333-1833
       JUDGE EDWARD G. SMITH                                                 FAX: (610) 252-5599




                                                      February 11, 2020


Cary L. Flitter, Esquire
FLITTER MILZ, PC
450 N. Narberth Avenue
Suite 101
Narberth, PA 19072
       Re:     Jaimairia Bodor v. Maximus Federal Services, Inc.
               Civil Docket # 5:19-cv-5787
 Dear Attorney Flitter:

       A review of the Court's records shows that service of the complaint has not been made in
 the above-captioned action.

       In order to eliminate a delay in bringing this case to trial, service must be made by March
 9, 2020, in accordance with Rule 4(m) of the Federal Rules of Civil Procedure. Proof of service
 must be filed with the Clerk's Office within five days of service. If service is not made within the
 time set forth above, the court will dismiss the complaint without prejudice for lack of
 prosecution.

                                                Very truly yours,


                                                  /s/ Shana Restucci
                                                _____________________________
                                                Shana Restucci, Civil Deputy Clerk
                                                Honorable Edward G. Smith
